Citation Nr: 1428754	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  12-17 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to service connection for PTSD, hearing loss, and tinnitus.

The Veteran testified before the undersigned at a hearing via videoconference from the RO in September 2013; a hearing transcript is of record.  In addition to the paper claims file, the electronic records in Virtual VA and the Veterans' Benefits Management System (VBMS) have been considered.  


FINDINGS OF FACT

1.  The Veteran has currently diagnosed PTSD, depression and major depression, that is due to in-service combat stressors.

2.  The Veteran's current hearing loss disability did not manifest during service, or to a compensable degree within one year after service, there was no continuity of symptomatology, and the current disability was not incurred as a result of service.

3.  The Veteran's current tinnitus did not manifest during service, or to a compensable degree within one year after service, there was no continuity of symptomatology, and the current disability was not incurred as a result of service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's current psychiatric disability are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

3.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board's decision to grant service connection for PTSD constitutes a full grant of the benefit sought on appeal; no further notice or assistance is required.  

With regard to the remaining claims, the Veteran was notified in a November 2010 letter, prior to the initial denial, of the evidence and information necessary to establish all elements of service connection.  See 38 U.S.C.A. § 5103 (West 2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); 38 C.F.R. § 3.159 (2013).  The Veteran asserted in his July 2012 substantive appeal (VA Form 9) that his tinnitus was secondary to his hearing loss.  There is no prejudice from a lack of specific notice as to the requirements for service connection on a secondary basis because the Veteran's claim of service connection for hearing loss is denied herein and, therefore, service connection cannot be established as secondary to that disability.  38 C.F.R. § 3.310 (2013).

Additionally, the September 2013 Board hearing focused on the elements necessary to substantiate the claims on appeal.  The undersigned asked questions to obtain pertinent evidence and suggest missing evidence, including the timing of symptoms and any treatment records, and the Veteran and his representative demonstrated actual knowledge of the required elements.  See 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  No prejudice has been alleged due to any possible notice defects, and the Veteran has had ample opportunity to participate in the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
 
The VCAA also imposes a duty on VA to assist the Veteran in obtaining evidence that could substantiate the claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  Service records and all pertinent, identified post-service records for which the Veteran provided sufficient authorization were obtained.  Per the Veteran's request, the record was held open for 30 days after the hearing to allow time for him to request any physical results or audiology test from his prior employment.  The Veteran indicated during the hearing that it would be likely difficult or impossible to obtain the records due to the employer being involved in legal proceedings, and no such evidence was submitted.  

There was also no request for extension of time to submit evidence.  The Veteran has not authorized VA to obtain such records, despite being advised that such authorization is necessary to obtain any non-VA records.  VA has no duty to obtain records unless a claimant submits necessary authorization for VA to request the records.  38 C.F.R. § 3.159(c)(2)(ii) (2013).

Additionally, the Veteran was afforded a VA audiology examination in March 2011.  Although he asserted in September 2012 that the examination was inadequate because testing was conducted with his hearing aids in, the examiner diagnosed a current hearing loss disability and tinnitus.  There is no argument or indication that the examination or opinions contained in the report are otherwise inadequate.  The examiner's opinions are supported by rationale and are consistent with the Board's credibility findings herein concerning the timing of symptoms.

There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claims on appeal.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision.

II. Merits Analysis

Service connection will be granted for disability resulting from a disease or injury that was incurred in or aggravated by service, even if the condition was first diagnosed after discharge, as long as the evidence demonstrates that it was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1113(b); 38 C.F.R. § 3.303(a), (d).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

PTSD

The Veteran contends that he currently has PTSD due to combat stressors experienced in service in Vietnam.  He received a Combat Infantryman Badge, as shown by his DD Form 214, which establishes that he "engaged in combat with the enemy."  Therefore, his lay testimony alone is enough to establish the occurrence of the reported stressors, including witnessing friends killed, incoming fire, and other stressful events.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Moreover, the Veteran's reports of such in-service stressors have been fairly consistent for both treatment and VA examination purposes.

To warrant service connection for PTSD, the evidence must also show a current diagnosis of PTSD in conformance with the DSM-IV criteria, and a medical link between the current disability and an in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125.  There is conflicting evidence for both elements.

In VA treatment records dated from March 2010 through May 2013, the Veteran's mental health provider repeatedly diagnosed him as having chronic PTSD, along with depressive disorder not otherwise specified (NOS) or major depressive disorder.  These diagnoses were based on the Veteran's description of the nature and timing of his mental health symptoms and combat stressors during service in Vietnam.  

In the initial March 2010 mental health consultation, the VA provider specifically noted that the Veteran met the DSM-IV criteria for a PTSD diagnosis.  The Veteran reported seeking treatment at that time because his symptoms had worsened since retirement.  Subsequent records noted an increase in the Veteran's psychiatric symptoms when he spoke to service buddies or when his grandson asked about Vietnam.  See, e.g., June 2012 and March 2013 records.  Counseling records from the Vet Center dated from 2009 to 2011 also reflect a diagnosis of PTSD.

There are also lay statements dated in April and May 2012 from the Veteran's brother and nine friends who reporting knowing the Veteran since before his military service, and indicated that his behavior was very different with PTSD-like symptoms after he returned from Vietnam.  There is also a statement from the Veteran's niece indicating she had been told of his changed behavior after service.  

A March 2011 VA examination report contains negative evidence.  The examiner opined that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis because, although he expressed some anxiety symptoms that could reasonably be associated with traumatic stress, they did not appear sufficiently impairing to constitute a mental disorder.  Similarly, the examiner found that tests results for PTSD appeared invalid due to over-reporting of symptoms and functional impairment.  The examiner opined that adjustment disorder with depressed mood was the most appropriate diagnosis, and opined that this condition was not due to service but, rather, was due to current life stressors such as marital conflict.  The VA examiner's opinions have low probative value, as the examiner does not appear to have considered the evidence in treatment and counseling records, or in subsequent lay statements, that the Veteran has had mental health symptoms since returning from combat service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (concerning the probative value of medical opinions).

The evidence is in relative equipoise as to the existence of a current diagnosis of PTSD in conformance with the DSM-IV criteria, and a medical link between the current disability and the Veteran's combat service.  To the extent the Veteran has other current psychiatric disabilities; these have also been attributed to the in-service stressors.  Resolving reasonable doubt in the Veteran's favor, the elements for service connection for all current psychiatric disabilities, including PTSD, is established.  38 U.S.C.A. § 5107(b) (West 2002); Clemons v. Shinseki, 23 Vet App 1 (2009); 38 C.F.R. §§ 3.102, 3.304(f). 

Hearing loss and tinnitus

The Veteran contends that his current hearing loss and tinnitus are due to noise exposure through combat and serving in helicopters.  As noted above, he had combat service as shown on his DD Form 214; he also received the Air Medal, as shown by a DD Form 215.  These are consistent with hazardous noise exposure, and his lay testimony is sufficient to establish the in-service injury.  38 C.F.R. 3.304(d).

Nevertheless, to warrant service connection, the evidence must also show a current disability that is linked to such in-service noise exposure through competent lay or medical evidence.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For organic disease of the nervous system, including certain hearing disabilities, this link may be shown by symptoms manifested to a compensable degree within one year after active duty, or continuity of symptomatology since service, as a chronic disability.  See 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  

The Veteran is competent to diagnosis tinnitus, as this is readily observable by laypersons.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  He is also competent to report his observable symptoms and history, including difficulty hearing and ringing in the ears since service, and such reports must be considered.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Veteran is not competent to diagnose a hearing loss disability.  Rather, a diagnosis of hearing loss disability requires objective testing and medical expertise for interpretation.  Id.

VA considers impaired hearing to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition to tinnitus, the evidence establishes a current hearing loss disability based on both pure tone thresholds and speech recognition scores.  See March 2011 VA examination; VA audiograms for treatment in March 2010 and April 2013.  

The Veteran has reported at times during this appeal that he has had hearing difficulties and ringing in the ears while in service.  These reports are inconsistent with the available evidence, including some of his own statements.  Service treatment records reflect no complaints or treatment for hearing difficulties or ringing in the ears, or diagnosed loss or tinnitus.  Pure tone thresholds at the Veteran's August 1970 separation examination ranged from 0 to 5 bilaterally, and the Veteran indicated he was "in good health"; he signed a statement in September 1970 indicating that his condition had not changed.  These pure tone thresholds were within normal limits.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the auditory threshold for normal hearing is from 0 to 20 decibels).  

Further, the Veteran has made conflicting reports regarding when he first observed symptoms of hearing loss and tinnitus.  At the March 2011 VA examination, prior to the initial denial of his claims, the Veteran reported unprotected noise exposure during and after service, and that he had noticed hearing loss for 10-12 years and intermittent, recurrent tinnitus for about 10-15 years.  Thereafter, in his July 2012 substantive appeal (VA Form 9), the Veteran stated that his hearing loss "began in military (infantry)" with loud noise exposure, that his tinnitus was "most likely secondary to what I feel is hearing loss," and that "[i]t all began shortly after Vietnam (infantry)."  

During the September 2013 Board hearing, the Veteran testified that he had worked in coal mines since shortly after service, which required periodic hearing tests and physicals.  The Veteran acknowledged reporting that he first noticed symptoms of hearing loss and tinnitus about 10 to 15 years ago, but he asserted that "probably, maybe" they had been present for "a lot longer."  He then discussed his military noise exposure, including while in combat.  The Veteran later stated that he had "always had ringing" in the ears, and that his grandmother advised him how to treat the symptoms of ringing shortly after service.  He also stated, however, that he did not remember when or why he first noticed ringing in his ears.  

During the March 2011 VA examination, the Veteran indicated that he wore hearing protection "toward the end" of his coal mining career, and that he also had recreational noise exposure through hunting without hearing protection.  A March 2010 VA treatment record indicated that he worked in a coal mine from approximately six months after service (in March 1971) until June 2007.  An October 2010 VA treatment record then noted the Veteran qualified for hearing aid amplification, but that he already had a pair of hearing aids issued by his employer.  

The Veteran's reports of hearing loss and tinnitus beginning approximately 10 to 15 years before the 2011 VA examination, prior to the initial denial of his claims, are more probative and credible than his subsequent inconsistent reports.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that lay testimony may not be ignored simply because the witness is an interested party, but such interest in the outcome may affect the credibility of testimony).  Further, the Veteran did not seek VA treatment for many years, and after over 30 years of post-service noise exposure in an occupation that apparently required hearing tests, and after receiving hearing aids from that employer.  As such, the Veteran's reports of hearing loss and tinnitus symptoms beginning in service, or within one year after discharge, are not credible.

As a combat Veteran, his reports of in-service noise exposure during such combat are presumed.  38 U.S.C.A. § 1154(b).  The Federal Circuit has held that the § 1154(b) presumption would also extend to reports of permanent hearing loss beginning at the time of that injury.  Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  In the instant case, the Veteran has not reported immediate hearing loss, but only at some time "after Vietnam."  As such, competent and credible evidence of a nexus to service is required.  Wade v. West, 11 Vet App 302 (1998).

The most probative evidence shows that the Veteran's hearing loss and tinnitus did not manifest to a compensable degree within one year after his service discharge, or by September 1971.  There was also a gap of many years before his symptoms began; therefore, there was no continuity of symptomatology.  As such, service connection is not warranted on a presumptive basis as a chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d at 1338-40.

The March 2011 VA examiner noted the Veteran's reports of noise exposure during and after service, his reports of noticing hearing loss and tinnitus symptoms for about 10-15 years prior to the examination, the results of hearing testing in the service records, and that he currently wore hearing aids.  The examiner opined that the Veteran's current tinnitus was less likely than not caused by noise exposure during service because he reported onset of symptoms and observable disability 10-15 years prior to the examination.  The examiner also opined that the Veteran's current hearing loss was less likely than not associated with hazardous noise exposure during service because his hearing was normal at separation from service.  

Although a hearing loss disability was not present at separation from service, the Veteran may still establish service connection if the evidence demonstrates that he has a current hearing loss disability for VA purposes, and that it was incurred or aggravated by service.  See id.; Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Nevertheless, there is no indication, other than the Veteran's lay reports, which are not competent or credible, that his current hearing loss disability began in service.  In particular, the March 2011 VA examiner's notations concerning the timing of the Veteran's symptoms of hearing loss are consistent with the Board's credibility findings herein, i.e., that he first had symptoms many years after service.  Further, there was no objective indication of any worsening of hearing, such as treatment or a pure tone threshold shift, during service.

The Veteran and his representative essentially argue that, although he may not have noticed his hearing loss or tinnitus symptoms until after service, the disabilities still had their onset during or shortly after service.  See VA Form 646 and hearing transcript.  The Veteran and his representative are not competent, as lay persons, to offer an opinion as to the cause (or onset) of his current hearing loss and tinnitus under the facts and circumstances of this case.  The Veteran has also not asserted that any provider told him his either of the current disabilities is due to service.  See Jandreau, 492 F.3d 1372.  An April 2013 VA audiogram (on VBMS) noted current hearing loss and tinnitus, and that the Veteran served in Vietnam with excessive military noise exposure.  However, this was not a nexus opinion, nor was there any rationale to support any possible opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  There is also no indication that the provider considered the Veteran's post-service noise exposure, or evidence as to the timing of his symptoms.  See Nieves-Rodriguez, 22 Vet. App. at 303-04.  As such, the March 2011 VA examiner's opinion is the most probative evidence of cause or etiology.

In sum, the most probative evidence establishes that the Veteran's current bilateral hearing loss and tinnitus did not manifest in service or to a compensable degree within one year after service, there was no continuity of symptomatology for either disability, and the current disabilities were not incurred as a result of in-service noise exposure, to include during combat.  The preponderance of the evidence is against service connection, the benefit-of-the-doubt-doctrine does not apply, and the claims must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for a psychiatric disability, to include PTSD, is granted.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


